Citation Nr: 1709583	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a service-connected lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected left lower extremity neurological deficits due to a lumbar spine disability.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected right lower extremity neurological deficits due to a lumbar spine disability.

4.  Entitlement to an initial compensable rating for service-connected right foot mild hallux valgus with pes planus.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1999 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2012, the Veteran requested a Board hearing.  In September 2012, he received notification that a hearing was scheduled for October 17, 2012, at the RO.  The Veteran did not appear at the hearing, and has neither requested a new hearing, nor provided good cause for his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2016).


FINDINGS OF FACT

1.  Even considering his complaints of pain and functional loss, the Veteran's lumbar spine disability has not been manifested by forward flexion of the lumbar spine functionally limited to 60 degrees or less, combined range of motion of the
lumbar spine less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks but less than 4 weeks during the course of his appeal.

2.  The Veteran's left lower extremity neurological deficits have been characterized by mild incomplete paralysis of the sciatic nerve; moderate incomplete paralysis has not been shown.

3.  The Veteran's right lower extremity neurological deficits have been characterized by mild incomplete paralysis of the sciatic nerve; moderate incomplete paralysis has not been shown.

4.  The Veteran's right foot mild hallux valgus with pes planus has not been manifested by symptoms equivalent to being operated on with resection of metatarsal head or symptoms equivalent to amputation of the great toe; it also does not require the use of built-up shoes or arch support.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a lumbar spine disability have not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for left lower extremity neurological deficits have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for right lower extremity neurological deficits have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for an initial compensable rating for right foot mild hallux valgus with pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5276, 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claims.

The Veteran's claims for higher disability evaluations are downstream issues, which were initiated by the notice of disagreement.  The United States Court of Appeals for Veterans Claims ("CAVC" or "the Court") has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104  and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify before the Board, but he did not appear.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Disability

The Veteran was granted service connection for his lumbar spine disability by the July 2011 rating decision.  He was initially assigned a 10 percent rating, effective July 27, 2007, under Diagnostic Code 5243.  The Veteran asserts he is entitled to a higher rating.

Under the current criteria, back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12-month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12-month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record shows that the Veteran has IVDS for his thoracic spine disability.  Specifically, on VA examination in September 2010, it was noted that the Veteran had signs of lumbar IVDS.  At a January 2016 VA examination, the examiner also indicated that the Veteran had IVDS, but noted that he had not been prescribed bed rest by a physician in the past 12 months.  In addition, the record does not show that the Veteran has been prescribed any bed rest to treat his lumbar spine disability during the course of his appeal, and there is no contention to the contrary.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate and the Veteran's thoracic spine disability will thus be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V. 

The Veteran's treatment records show that he has consistently treated for complaints of back pain during the appeal period.  However, the evidence of record does not support a rating in excess of 10 percent for his lumbar spine disability.

In September 2010, the Veteran was afforded a VA examination for his lumbar spine disability.  He reported having pain, stiffness, spasms, weakness and decreased range of motion.  He described his pain as severe and exacerbated by physical activity; he reported experiencing limitation of speed and movement during flare-ups.  He denied having fatigue, paresthesia, numbness, or any bowel or bladder problems as a result of his lumbar spine disability.  On examination, the Veteran had a normal gait.  He had no evidence of radiating pain on movement.  He had no muscle spasms.  He had tenderness.  While he had guarding, his spinal contour was preserved and the guarding did not produce an abnormal gait.  He had no weakness and muscle tone was normal with no muscle atrophy.  He had no ankylosis of the spine.  He demonstrated forward flexion to 70 degrees with pain, extension to 20 degrees with pain, left and right lateral flexion to 30 degrees with pain on the left, and left and right rotation to 30 degrees with pain on the left.  Repetitive testing did not result in any additional pain fatigue, weakness, lack of endurance, or incoordination.  

In January 2016, the Veteran was afforded another VA examination.  He reported having less back pain but more soreness and achiness that also occurred more frequently.  He reported he could only stand 30 minutes.  He felt his lumbar spine disability was stable but would act up after activities such as yard work.  He reported that during flare-ups, his back was more bothersome.   On examination, the Veteran demonstrated forward flexion to 90 degrees, extension to 0 degrees, left and right lateral flexion to 30 degrees, and left and right rotation to 30 degrees.  Repetitive testing did not result in any functional loss, pain, weakness, fatigability, or incoordination.  The examiner indicated that during flare-ups, pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability.  He had no guarding or muscle spasms of the thoracolumbar spine.  He retained normal strength with no muscle atrophy.  He had normal reflexes and sensation.  He had no radiculopathy.  He had no ankylosis.  He had no neurological abnormalities.  He had no vertebral fracture with loss of 50 percent or more of height.  The examiner reported that the Veteran's lumbar spine disability limited his ability to stand for long periods of time, bend/stoop with any degree of speed or endurance, or sit for long periods of time without being able to get up and move around.

Based on the above-described evidence, the medical record does not demonstrate findings consistent with a higher 20 percent evaluation.  The Veteran's forward flexion consistently exceeded 60 degrees, even considering his most limited range of motion of 70 degrees with pain.  His combined range of motion of the thoracolumbar spine exceeded 120 degrees.  He did not exhibit muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Finally, ankylosis of the spine had not been shown.  As such, a rating in excess of 10 percent is not warranted.

While the Veteran reports experiencing pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, while the Veteran reported pain, he has demonstrated that he is able to still perform yard work.  It was also the examiner's opinion that the disability would not impact his ability to work.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, while the Veteran reported some pain on range of motion testing at the September 2010 VA examination, even considering pain his range of motion was still in excess of 60 degrees, which would be required for a higher rating.  While the Veteran reported pain, repetitive testing did not show he had any additional limitations due to fatigue, weakness, lack of endurance, or incoordination as to functionally limit forward flexion to 60 degrees or less.

Accordingly, a schedular rating in excess of 10 percent for the Veteran's lumbar spine disability is denied.

Bilateral Lower Extremity Neurological Deficits

The Veteran was granted service connection for his bilateral lower extremity neurological deficits by the July 2011 rating decision.  He was initially assigned 10 percent ratings, effective September 30, 2010, under Diagnostic Code 8520, for each lower extremity.  The Veteran asserts he is entitled to higher ratings.

Diagnostic Code 8520 evaluates paralysis of the sciatic nerve.  Under this Diagnostic Code, mild incomplete paralysis of the affected nerve is rated 10 percent disabling, moderate incomplete paralysis of the affected nerve is rated 20 percent disabling, moderately severe incomplete paralysis of the affected nerve is rated 40 percent disabling, severe incomplete paralysis of the affected nerve with marked muscle atrophy is rated 60 percent disabling, and complete paralysis of the affected nerve is rated 80 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

At a September 2010 VA examination, the VA examiner found that the Veteran's lumbar and sacral spine sensory function were impaired.  The examiner felt that the most likely peripheral nerve was the sciatic nerve.  Based on these findings, the RO assigned a 10 percent rating for the Veteran's bilateral lower extremity neurological deficits. 

At a January 2016 VA examination, the VA examiner indicated that the Veteran had no radiculopathy, had normal reflexes, and had normal sensation.  The examiner indicated that the Veteran had no other neurological abnormalities.

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 10 percent are not met for either of the lower extremities.  The evidence of record simply does not support a 20 percent rating under Diagnostic Code 8520, which requires a showing of moderate incomplete paralysis of the affected nerve.  As of the last VA examination, no neurological symptoms were noted.  However, the Board will not disturb the 10 percent evaluations that have already been assigned.

Thus, the criteria for schedular ratings in excess of 10 percent for the Veteran's bilateral lower extremity neurological deficits have not been met and his claims are denied. 

Right Foot Disability

The Veteran was granted service connection for his right foot disability by the July 2011 rating decision.  He was initially assigned a noncompensable rating effective July 27, 2007, under Diagnostic Code 5299-5280.  The Veteran asserts he is entitled to a higher rating.

Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  The RO rated the claim under 38 C.F.R. § 4.71a, Diagnostic Code 5280, which evaluates hallux valgus.

The Veteran's right foot disability has been rated at a noncompensable rating under Diagnostic Code 5280, for unilateral hallux valgus.  A 10 percent rating is warranted for severe hallux valgus if it is equivalent to amputation of the great toe or for postoperative hallux valgus with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5276 evaluates pes planus.  A noncompensable rating is warranted for mild symptoms relieved by a built-up shoe or arch support, a 10 percent rating is warranted for moderate symptoms, a 20 percent rating is warranted for severe symptoms, and a 30 percent rating is warranted for pronounced symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5277 evaluates weak foot, Diagnostic Code 5278 evaluates pes cavus, Diagnostic Code 5279 evaluates metatarsalgia (Morton's disease), Diagnostic Code 5281 evaluates hallux rigidus, Diagnostic Code 5282 evaluates hammer toe, and Diagnostic Code 5283 evaluates malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a.  The record shows that the Veteran does not have any of these disabilities.  Therefore, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, and 5283 are not applicable and will not be discussed further.

Diagnostic Code 5284 evaluates other foot injuries.  38 C.F.R. § 4.71a.  However, this Diagnostic Code is not applicable in this case.  The United States Court of Appeals for Veterans Claims (Court) has issued a precedential opinion that demonstrated the inapplicability of Diagnostic Code 5284 in this case.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).

In Copeland, the Court addressed the application of Diagnostic Code 5284, for other foot disabilities, when a Veteran's service-connected foot disability was specifically provided for in the schedular rating criteria.  VA argued that because pes planus is specifically addressed by Diagnostic Code 5276, and hallux valgus is specifically addressed by Diagnostic Code 5280, to rate those foot disabilities under Diagnostic Code 5284 would be rating by analogy, which is not permitted when there is a Diagnostic Code that is specifically labeled with the name of a particular condition.  The Court agreed, holding that to rate under Diagnostic Code 5284, for "Foot injuries, other," would not be rating by analogy, as to do so would ignore the plain meaning of the term "other," and would make the remaining eight foot-related diagnostic codes redundant. 

The Veteran is service connected for mild hallux valgus with pes planus.  Hallux valgus and pes planus are specifically provided for in the schedular rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5280.  As such, Diagnostic Code 5284 is not for application since a specific Diagnostic Code is provided for the Veteran's service-connected disability and it is not necessary to rate the foot disabilities by analogy.

At a September 2010 VA examination, the Veteran reported pain while standing or walking, but that he could function without medications.  He denied having any weakness, stiffness, swelling, or fatigue.  He also denied experiencing any overall functional impairment from this condition.  On examination, the Veteran had a normal gait.  He had tenderness, but no painful motion, weakness, edema, heat, redness, instability, disturbed circulation, muscle atrophy, or disturbed circulation.  He also had active motion in the metatarsophalangeal joint of the right great toe.  Alignment of the Achilles tendon was noted to be normal on the right both on weight bearing and non-weight bearing examination.  He had pes planus with slight hallux valgus, but he did not require any type of support with his shoes.  Right foot x-rays showed mild hallux valgus with mild flattening of the arch with weight-bearing.  He was diagnosed with right mild hallux valgus with pes planus.

At a January 2016 VA examination, the Veteran continued to report having right foot pain, but did not report experiencing flare-ups that impacted the function of his right foot.  On physical examination, the Veteran did not have pain on use of feet, pain on manipulation of feet, swelling on use, characteristic callouses, extreme tenderness of plantar surfaces, marked deformity, marked pronation, a weight-bearing line that fell over or medial to the great toe, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon.  Although pain was not noted during the examination, it was explained that the Veteran reported randomly occurring transient pain.  He did have decreased longitudinal arch on weight-bearing.  He also had mild or moderate symptoms of hallux valgus.  However, he did not have pain, weakness, fatigability, incoordination, or any other functional loss that significantly limited the functionality of his right foot during flare-ups or after the foot had been used repeatedly over a period of time.  The Veteran did not require arch supports, custom orthotic inserts, or shoe modifications.  The examiner indicated that the Veteran's right foot condition was not so functionally impaired such that no effective function would remain other than that which would be equally well served by an amputation with prosthesis.  The examiner also indicated that the Veteran's right foot disability did not impact his ability to perform any type of occupational tasks.

As shown by the above-described evidence, it is not shown that the Veteran has severe hallux valgus symptoms, which is consistent with a 10 percent rating, or moderate pes planus, which is also consistent with a 10 percent rating.  His hallux valgus was found to be mild or moderate.  His pes planus did not require any type of arch support, custom orthotic insert, or shoe modifications, which does not even meet the criteria for a noncompensable rating under Diagnostic Code 5276.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's right foot disability undoubtedly causes him some difficulty and pain.  However, the record contains no evidence showing that his right foot disability rises to the level of assignment of a compensable rating.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

The Veteran has not specifically identified any right foot disability symptoms which would merit a higher schedular rating (such as resection surgery or severe symptoms equivalent to amputation of the great toe).  Rather, the right foot disability symptoms that have been described, which are mainly pain and being unable to stand for a long duration, are consistent with a noncompensable rating.

Accordingly, a compensable schedular rating for a right foot disability is not warranted, and the Veteran's claim is denied.

Extraschedular Considerations

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  In particular, the Veteran's complaints related to his lumbar spine disability, bilateral lower extremity neurological deficits, and right foot mild hallux valgus with pes planus have been manifested primarily by pain and some limitation of motion.  However, as shown above, these symptoms are entirely contemplated by the rating schedule.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).











(CONTINUED ON NEXT PAGE)
ORDER

An initial rating in excess of 10 percent for a lumbar spine disability is denied.

An initial rating in excess of 10 percent for left lower extremity neurological deficits is denied.

An initial rating in excess of 10 percent for right lower extremity neurological deficits is denied.

An initial compensable rating for a right foot disability is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


